Case: 22-159    Document: 7     Page: 1    Filed: 09/14/2022




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           In re: WENDELL W. PHILLIPS,
                        Petitioner
                 ______________________

                        2022-159
                 ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:17-cv-00968-LKG, Judge
Lydia Kay Griggsby.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                        ORDER
    On November 13, 2017, the United States Court of Fed-
eral Claims dismissed Wendell W. Phillips’ case and en-
tered judgment. The Court of Federal Claims subsequently
denied Mr. Phillips’ post-judgment motions on January 19,
2018 and July 30, 2020, and then stopped accepting filings.
On August 4, 2022, Mr. Phillips filed this petition, seeking
to “remand this case back to the United States Court of
Federal Claims to correct this matter and settle this mat-
ter.” Pet. at 26.
    The remedy of mandamus is available only in “excep-
tional circumstances to correct a clear abuse of discretion
Case: 22-159     Document: 7      Page: 2    Filed: 09/14/2022




2                                               IN RE: PHILLIPS




or usurpation of judicial power.” In re Calmar, Inc., 854
F.2d 461, 464 (Fed. Cir. 1988) (citations omitted). A party
seeking a writ of mandamus bears the burden of demon-
strating to the court that (1) he has a clear and indisputa-
ble right to relief; (2) there are no adequate alternative
legal channels through which he may obtain that relief;
and (3) the grant of mandamus is appropriate under the
circumstances. See Cheney v. U.S. Dist. Ct. for D.C., 542
U.S. 367, 380–81 (2004).
      Mr. Phillips has not met those requirements here.
Generally, “[m]andamus relief is not appropriate when a
petitioner fails to seek relief through the normal appeal
process.” In re Fermin, 859 F. App’x 904, 905 (Fed. Cir.
2021); see also Roche v. Evaporated Milk Ass’n, 319 U.S. 21,
26 (1943) (finding that mandamus “may not appropriately
be used merely as a substitute for the appeal procedure”);
In re Pollitz, 206 U.S. 323, 331 (1907) (“[M]andamus cannot
. . . be used to perform the office of an appeal . . . .”). Be-
cause Mr. Phillips failed to timely raise his challenges on
appeal, mandamus is not appropriate.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                    FOR THE COURT

September 14, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court